Citation Nr: 0808189	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  00-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program and
The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the RO.

The veteran appealed an August 2005 decision by the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to an October 2006 joint motion for 
remand, the case was remanded by the Court to the Board for 
compliance with the instructions in the joint remand.

REMAND

In the present case, the joint motion for remand requires 
that the Board provide an adequate statement of reasons and 
bases for its decision.  Among other things, it noted that 
the April 2005 medical opinion obtained pursuant to a May 
2004 Board remand did not comply with the instructions to 
provide an opinion whether it was "at least as likely as 
not" that the veteran's current low back disability was 
related to his military service.  The reviewer used the terms 
"more likely true than not true" suggesting that he was 
applying a wrong standard, i.e. "more likely than not."  
Pursuant to the decision in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the joint motion for remand requires 
the Board to procure a medical opinion addressing whether the 
appellant's low back disability is "at least as likely as 
not" related to his service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall, 
supra..  The Court has indicated, additionally, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Given those 
pronouncements, the fact that the instructions provided by 
the Board in the May 2004 remand were not correctly followed, 
and the instructions contained in the joint motion for 
remand, another remand is now required.  38 C.F.R. § 19.9 
(2007).
Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
orthopedic examination by an examiner who 
has not previously examined him.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The orthopedic 
examiner should provide a diagnosis for 
all current low back disability.  Based 
on a review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
low back disability is related to the 
veteran's military service.  In answering 
this question, the examiner must use the 
standard of proof provided by the Board.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review. The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Additionally, if the veteran does 
not appear for a scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2007).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


